PER CURIAM.
Affirmed. This affirmance is without prejudice to Appellant re-filing a specific public records request with the clerk’s office for the charging documents at issue. See Woodard v. State, 885 So.2d 444 (Fla. 4th DCA 2004) citing Wootton v. Cook, 590 So.2d 1039 (Fla. 1st DCA 1991); see also Fla. R. Jud. P. 2.420(e)(1). We note Appellee’s representation that once the fee is *500paid, the clerk’s office will comply with the request in a timely fashion.
SHAHOOD, GROSS and MAY, JJ., concur.